DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The drawings of December 7, 2020 are hereby accepted as FORMAL.
Please note that any mention of a line number of a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.
It is noted that on page 11 of the specification, in paragraph [0044] at line 7, “Contintental” is a typographical error.  Correction is hereby required.

Trademarks in the Specification
The use of the terms “Bosch” and “Continental”, each of which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
“Bosch” occurs in the specification, at least, in the following places: paragraph [0016] and paragraph [0044] at line 3.
“Continental” occurs in the specification, at least, in the following places: paragraph [0008]; paragraph [0019] at line 1; and, paragraph [0044] at line 7.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “miniature”  (including in acronyms containing the term: “M-RTS” and “M-RTSs”) in claims 4, 5, 6, 8, 9, 12, 13, 15, and 19 is a relative term which renders the claim indefinite. The term “miniature”  (including in acronyms containing the term: “M-RTS” and “M-RTSs”) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification indicates that “miniature” is a relative term, for example, please see paragraph [0021] at lines 8-10.
On lines 9-10 of independent claim 1, the claim language, “wherein the processor is further configured to determine a current radar parameter among plural possible radar parameters of the radar signal frame of the DUT” is indefinite and unclear in context in that this quoted claim language seems to state that the “processor” makes a choice of a “parameter” as a function of the “radar signal frame of the DUT,” but neither the originally-filed claims nor the specification makes clear and definite what action or function is being claimed.  Thus, this claim language would fail to inform one of ordinary skill-in-the-art clearly and definitely what is being claimed.  Substantially the same remarks would apply to the claim language, “wherein the processor is further configured … to determine a current radar parameter among plural possible radar parameters of the radar signal frame” on lines 12 and 14-15 of independent claim 16, as well as to the claim language, “wherein the processor-implemented method further includes determining a current radar parameter among plural possible radar parameters of the radar signal frame” on lines 11-12 of independent claim 20.
Each of dependent claims 2-15 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 17-19 is unclear, at least, in that it depends from unclear, independent claim 16.



Potentially-Allowable Subject Matter
Claims 1, 16, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-15 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Newberg et al (‘832) is of general interest for the disclosure relating to the generation of a simulated radar return signals.
Vencel et al (‘463) is of general interest for the disclosure related to the generation of simulated radar return signals.
Lyon (‘174) is of general interest for the disclosure related to parameter recalculations in a pulse-echo system.
Cronyn (‘840) is of general interest for the disclosure related to a radar target simulator.
Heidrich (‘582) is of general interest for the disclosure related to simulation of radar return signals from terrain.
Hollis (‘769) is of general interest for the disclosure related to the generation of simulated radar target signal echoes in different scenarios.
Jensen et al (‘521) is of general interest for the disclosure related to the generation of simulated radar return signals.
Smetana (‘475) is of general interest for the disclosure related to the simulation of radar transmitter signals.
Banura et al (‘264) is of general interest for the disclosure related to a programmable radar target simulator.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/           Primary Examiner, Art Unit 3648